DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks filed January 12, 2021, with respect to rejections of claims 1-3, 6, 5-10, 12-16, and 19-24 under 35 USC § 103 have been fully considered and are persuasive. The rejections of claims 1-3, 6, 5-10, 12-16, and 19-24 under 35 USC § 103 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 USC § 112 and on the ground of nonstatutory double patenting.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3, 7, 10, 14, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 9 of U.S. Patent No. 9838750 in view of Li et al. (US 2007/0101012).

Application claim 1 substantially encompasses the limitations presented in patent claims 1, 2 and 5. Patent claims 2 and 5 are separately dependent on patent claim 1.
Patent claim 5, by depending on patent claim 1, includes all of the limitations of patent claim 1. Patent claim 2 recites a system “wherein the operations further comprise: receiving an advance backwards request for the previously transmitted portion; advancing the previously transmitted portion backwards to a specific point in a video stream of the previously transmitted portion based on the advance backwards request; and continuing transmission of the previously transmitted portion as the unicast video stream from the specific point in the video stream of the previously transmitted portion.”

In view of Li’s teaching, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the system recited in patent claim 5 to include, as recited in patent claim 2, receiving an advance backwards request for the previously transmitted portion, advancing the previously transmitted portion backwards to a specific point in a video stream of the previously transmitted portion based on the advance backwards request, and continuing transmission of the previously transmitted portion as the unicast video stream from the specific point in the video stream of the previously transmitted portion. The modification would serve to allow a user to access and view missed content and/or replay previously transmitted content. The modification would thereby improve the overall user experience. The above analysis similarly applies to application claims 7 and 14.

3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9838750. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9838750. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9838750. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-3, 5-10, 12-16, and 19-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites, in part, “wherein the set top box automatically accesses recorded content to output the first scheduled video program content responsive to detecting a second channel change back to the first channel.” The specification, as originally filed, does not appear to disclose or suggest the above limitations. The foregoing analysis is similarly applied to claims 7 and 14. 
The examiner suggests cancelling the above limitations from claims 1, 7, and 14 to overcome the rejections under 35 USC § 112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R TELAN/Primary Examiner, Art Unit 2426